Citation Nr: 1438828	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, status-post  prostatectomy, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1971 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for prostate cancer.  

The Board notes that additional evidence was added to the claims file after the issuance of the November Statement of the Case (SOC).  However, in a July 2014 statement, the Veteran waived initial RO review of the evidence and thus a remand for RO consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board believes that additional development is necessary to ensure that VA has met the duty to assist the Veteran.

The Veteran contends that he is entitled to service connection for prostate cancer, status-post  prostatectomy, solely on the basis that his condition is the result of exposure to herbicides during his service with the Navy in the Vietnam era.  He maintains that he was stationed aboard the USS AMERICA (CVA-66), and on or around January 27, 1973, he departed on a mail plane to Da Nang, where he stayed for several days in transit houses before heading to the Philippines and then back to the United States for discharge from active duty.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The diseases for which service connection due to herbicide exposure is presumed include prostate cancer.  38 C.F.R. § 3.309(e).

The claims file contains an August 2012 buddy statement from C.L., who stated that he could attest to the fact that the Veteran  did leave from the USS AMERICA "on a small mail plane at night back to the States." 

The Veteran's service personnel records indicate that he served on the USS AMERICA (CVA-66) from September 1, 1971 to January 25, 1973.

In March 2007, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  It was noted that he served aboard the USS AMERICA (CVA-66) which was in the official waters of the Republic of Vietnam from January 9, 1973 to January 25, 1973.  Also contained in the claims file is a February 2009 Defense Personnel Records Information Retrieval System (DPRIS) report, which indicated that the 1972 and 1973 command histories for the USS AMERICA (CVA-66) were reviewed.  The report also stated that the USS AMERICA conducted special operations periods on Yankee Station in the Gulf of Tonkin from January 9 to February 2, and February 12-16, 1973.  The DPRIS report also included a general statement that records such as deck logs do not normally annotate individuals arriving or going ashore on a routine basis, but may indicate aircrafts departing, but do not normally list the destinations of these aircrafts.     

Notwithstanding the foregoing, and as previously noted, the Veteran has specifically alleged that he set foot in the Republic of Vietnam in January 1973 in transport back to the United States for discharge.  The Veteran's service personnel records confirm that he was stationed on the USS AMERICA during this time period, and was transferred from the USS AMERICA to "CO, nearest separation activity CONUS" on January 25, 1973.  As additional records could possibly confirm whether the Veteran departed in a mail plane on or about the day he alleges; on remand, the AOJ should undertake efforts to obtain additional information that may corroborate the Veteran's claimed presence in Vietnam, to include a request for the ship history and deck logs of the USS AMERICA for the period of January 1973. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency to request the ship history and deck logs for the USS AMERICA (CVA-66) from January 1973.  All efforts and responses should be documented in detail and placed in the claims file.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



